Title: From Thomas Jefferson to Riedesel, [July 1779]
From: Jefferson, Thomas
To: Riedesel, Friedrich Adolph (Adolf) von



[July 1779]

You mentioned the other day your wish to visit the several medicinal springs in Louisa, Berkeley and Augusta. You will be  pleased in this to follow your own inclination, passing from one to another of them by such roads, and making such excursions while on the road or at any of the springs as may be agreeable to yourself, in doing which this shall be your passport, and shall dispense during your tour with so much of any parole you may have given as by prescribing certain limits might have restrained you from visiting these springs. You are perfectly at liberty to take with you such of your family as you chuse to be attended by, who shall be considered as included within the same dispensation. I shall be obliged to you however for their names at a time before you set out for the information of the commanding officer of the garrison, so as that I may be able to guard them from molestation by [writing?] and returning to you a certificate specifying with greater certainty to whom this protection is meant to be extended. A want of personal acquaintance in those quarters puts it out of my power by troubling you with letters to the particular gentlemen in your way [to?] give them an opportunity of paying their respects to you. I flatter myself however that without […] the dispositions of our citizens will concur with my wishes and that they will avail themselves of every occasion of rendering you good offices. I wish you much health and satisfaction in your tour and have the honour to be with great respect.
